Filed 7/19/21 Figg v. Mann CA4/1


                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 DARRICK W. FIGG,                                                     D078585

           Plaintiff and Appellant,

           v.                                                         (Super. Ct. No. 17CV306574)

 JASPREET SINGH MANN, et al.,

           Defendants and Respondents.


         APPEAL from an order of the Superior Court of Santa Clara County,
PAUL BERNAL, Judge. Affirmed.
         Phillips, Erlewine, Given & Carlin, Nicholas A. Carlin, David M. Given,
and Brian S. Conlon, for Plaintiff and Appellant.
         Tyson & Mendes, James E. Sell, Molly A. Gilardi and Benjamin J.
Angulo, for Defendants and Respondents.
      Plaintiff Darrick Figg suffered a host of injuries after defendant

Jaspreet Singh Mann,1 traveling about 50 miles per hour, rear-ended Figg’s
stationary car. Figg prevailed in his lawsuit, and because Mann failed to
admit to any of Figg’s ongoing injuries prior to the trial, Figg sought to
recover his costs of proof in a posttrial motion. His request was summarily
denied and he now appeals, claiming the trial court abused its discretion.
But we must presume the trial court’s order was correct, and it could
rationally have concluded there was good reason—one of the statutory
grounds for denying costs of proof—for Mann’s failure to admit given the
litigation history of this case. Accordingly, we affirm.
              FACTUAL AND PROCEDURAL BACKGROUND
      While the details of the underlying case and the medical complications
that Figg endured as a result of the accident are extensive, we recite only the
facts necessary to understand our resolution of this appeal—which turns
primarily on what happened in the discovery phase of the litigation leading
up to the trial. By way of an overview, Mann initially failed to procure
defense expert examinations of Figg due to his attorney’s error. As a result,
when Figg served him with multiple Requests for Admission (RFAs), Mann
was unprepared to admit or deny anything related to Figg’s claimed physical
and mental conditions. New defense attorneys substituted into the case
toward the close of discovery and they attempted, through various means, to
remedy the situation but met staunch opposition from Figg at every attempt.
Eventually, they obtained the court’s permission to conduct a limited mental



1     Mann was working at the time of the collision, and his employer,
Cognizant Business Services Corporation and Cognizant Technology
Solutions U.S. Corporation were also defendants in Figg’s lawsuit and
respondents in this appeal; we refer to them throughout simply as “Mann.”
                                        2
examination of Figg—but only after they had already responded to the RFAs.
We provide this history in more detail below.
      Figg brought his suit in 2017, alleging a litany of physical and
psychological harms that he was ready to support with the testimony of his
treating physicians and expert witnesses. Discovery was in full swing by
early 2018, and Mann subpoenaed Figg’s medical records throughout the
course of several months. In August 2018, Mann’s attorneys sent an initial
demand for Figg to submit to a medical and/or mental examination with a

defense expert under Code of Civil Procedure, section 2032.010 et seq.2 But
the requests were not code compliant, and Figg objected.
      Unfortunately, the attorney who drafted the requestseemingly did not
understand all of Figg’s objections; his subsequent attempts to send amended
requests suffered from the same defects. By the time hesent a second
amended demand in late September, it was untimely. Trial had initially
been set for November and the amended demand came three days late. Figg
objected on those grounds, in addition to reiterating his earlier complaints as
to the form and substance of the demand.
      In the meantime, Figg had been serving RFAs on Mann under section
2033.010; the RFAs at issue in this appeal come from Figg’s second and third
sets of requests, in which Figg asked Mann to admit that Figg continued to
suffer various physical and psychological problems as a result of the car
crash. When Mann provided his responses, he gave formulaic objections but
also stated that “since responding party has not yet obtained an Independent
Medical Examination performed by an appropriate medical expert, and is not
a medical expert himself, responding party cannot admit or deny.” As to


2    All further undesignated statutory references are to the Code of Civil
Procedure.
                                       3
several of the RFAs, Mann also said that “[a]fter reasonable inquiry
concerning the matter of this request, the information known or readily
obtainable is insufficient to enable responding party to admit the matter.”
      Following Mann’s response to the second set of RFAs in early August,
Figg brought a motion in early October to compel Mann to provide more
complete answers. He also requested sanctions. The trial court found that
Mann’s responses were legally adequate, and according to a sworn statement
later submitted by Mann’s counsel, the court sanctioned Figg for bringing the
motion under the circumstances. Mann returned substantially similar
responses to the third set of RFAs in mid-October. Fact discovery closed on
the same day.
      That same month, new defense counsel was substituting into the case
and hurriedly attempting to mitigate the mistakes they inherited.
Postponing the trial and reopening discovery so that their experts, Drs.
Joanna Berg and Peter Cassini, could examine Figg were principal goals.
To that end, they requested a trial continuance in early October, but it was
opposed by Figg and consequently denied by the court. The trial was later
recalendared to February for unrelated reasons.
      In November, Mann’s attorneys sent a meet and confer letter to Figg
in an attempt to resolve the medical examination issue by stipulation. They
were stymied again by their unyielding counterparts. Figg then opposed
their subsequent request to reopen discovery, which was denied by the court.
Finally, in mid-January, Mann’s follow up motion to shorten time to
reconsider—which Figg again opposed—was partially granted as a motion for
relief. The court specified that the defense could conduct either a limited
mental or physical examination of Figg, but not both. They chose the mental
exam, and Figg was finally seen by the defense’s neuropsychologist, Dr. Berg.


                                       4
      After Figg prevailed at trial with an award of over $1.2 million, he
sought his costs of proof under section 2033.420 as to 11 specific injury-
related RFAs that Mann failed to admit. At the hearing on the motion, the
trial court listened at length to oral argument from both parties and then
indicted it would reread the papers and review caselaw before making its
decision. About a week later, it issued its ruling, denying Figg’s costs of proof
request with no accompanying statement of decision.
                                 DISCUSSION
      The only issue in this appeal is whether the trial court properly denied
Figg’s motion for costs of proof. He argues that the denial was an abuse of
discretion—a mistake compounded by the court’s further failure to
memorialize its rationale. In support of this position, he contends that the
award was mandatory under the governing statute and that it would be
improper to rely on the doctrine of implied findings in a case like this. Mann,
for his part, advances several theories under which the court’s finding could
be deemed proper and urges us to indulge all presumptions in favor of the
judgment.
      We begin with an overview of RFAs and the role they play in the
statutory civil discovery scheme. In civil cases, litigants can request their
opposition admit to certain facts prior to trial. (§ 2033.010.) The purpose of
this procedure is to resolve issues early, insofar as that is possible, and to
expedite the trial. (Brooks v. American Broadcasting Co. (1986) 179
Cal.App.3d 500, 509 (Brooks).) And because “requests for admissions are not
limited to matters within personal knowledge of the responding party, that
party has a duty to make a reasonable investigation of the facts before
answering items which do not fall within his personal knowledge.” (Smith v.
Circle P Ranch Co. (1978) 87 Cal.App.3d 267, 273 (Circle P).)


                                        5
      If a litigant fails to admit to a fact that is the subject of an RFA and the
requesting party then proves that fact at trial, the requesting party can move
for an award of costs of proof. (§ 2033.420.) Such an award is mandatory,
unless one of four exceptions applies: “(1) that an objection to the request was
sustained or a response to the request was waived; (2) the admission sought
was of no substantial importance; (3) the party failing to make the admission
had reasonable ground to believe that the party would prevail on the matter;
or (4) there was other good reason for the failure to admit the request.”
(Laabs v. City of Victorville (Laabs) (2008) 163 Cal.App.4th 1242, 1276;
§ 2033.420.)
      A trial court’s denial of a motion for costs is reviewed for abuse of
discretion. (Laabs, supra, 163 Cal.App.4th at pp. 1275‒1276.) This
“deferential standard of review . . . requires us to uphold the trial court’s
determination . . . so long as it is reasonable.” (Bloxham v. Saldinger (2014)
228 Cal.App.4th 729, 753.) Furthermore, whether any of the statutory
exceptions apply falls squarely “within the sound discretion of the trial
court.” (Brooks, supra, 179 Cal.App.3d 500, 508.)
      Although there is no statutory basis or caselaw holding that a trial
court is required to create a record of its reasons for denying costs of proof,
Figg attempts to imply such an obligation from the Circle P decision. (Circle
P, supra, 87 Cal.App.3d 267.) In that case, however, the appellate court
explicitly noted that the statutory predecessor of 2033.420 “does not require
the trial court to make written findings disclosing its reasons” before
commenting that “there are instances when, in the interest of availing the
aggrieved party of a meaningful appellate review, express findings . . . are
desirable.” (Id. at p. 278.) It went on to conclude that in the case before it,
remand was required because it could not determine, based on the record,


                                        6
whether the “dollar amount awarded” was “reasonably related” to the
discovery abuse committed by the responding party. (Id. at p. 280.) In other
words, the Circle P court could not be sure that the amount awarded as costs
of proof stayed within the proper bounds of such an award. This fact-specific
disposition, however, did not create any categorical rule that trial courts
must state their reasons in adjudicating a section 2033.420 motion. It did no
more than demonstrate that, with a deficient record for review and a
questionable award of costs, appellate courts can exercise the option to
remand for further findings by the trial court.
      Without authority to support his position that explicit findings are
required, Figg urges us to disagree with the court in Laabs, supra, 163
Cal.App.4th at page 1277, which in his view improperly utilized the doctrine

of implied findings to affirm a denial of costs of proof.3 He argues this
doctrine has its genesis in areas of the law where a litigant is denied a
statement of decision for lack of a timely and proper request. He suggests it
is only justified in that narrow context because it is essentially a form of
waiver, a rationale that would not apply here.
      We are unconvinced. The justification for the doctrine of implied
findings stems, as the Laabs court made clear, from “fundamental rules of
appellate review” (Laabs, supra, 163 Cal.App.4th at p. 1273), namely that
“we presume . . . a judgment or order is correct.” (Id. at p. 1271.) It is not, as
Figg suggests, confined to circumstances where a party waives an



3      Laabs’s robust discussion of the doctrine of implied findings is attached
to its review of another issue—the trial court’s denial of attorney’s fees under
section 1038. (Laabs, supra, 163 Cal.App.4th at pp. 1271‒1273.) But it drew
on this earlier discussion when it later reviewed the trial court’s denial of
costs of proof, affirming because the court could have found one of the
statutory exceptions applied. (Id. at p. 1277.)
                                        7
opportunity to request more detailed findings on the record. (See 9 Witkin &
Epstein, Cal. Procedure (5th ed. 2021) Appeal, § 355, p. 410 [explaining that,
with a silent record, the presumption that findings to support the judgment
were actually made applies both where a statement of findings was waived
and where “any clear and sufficient finding on which a judgment could rest”
exists]; see also Brewer v. Simpson (1960) 53 Cal.2d 567, 584.)
      Furthermore, the “instances where the Legislature has mandated that
a trial court express its reasons or factual determinations on the record” for
“law and motion matters” remains the exception, not the rule. (Laabs, supra,
163 Cal.App.4th at p. 1272.) When the Legislature has not imposed such a
requirement on the trial courts, we are hesitant to do so. (See Maria P. v.
Riles (1987) 43 Cal.3d 1281, 1294 [noting judicial exceptions for delicate
cases, such as proceedings involving the custody of children].) This deference
to both the Legislature and the trial court accords with, and underscores the
rationale for, the well-established appellate principle that where the record is
silent, we indulge all presumptions and intendments in support of the
challenged ruling. (Denham v. Superior Court (1970) 2 Cal.3d 557, 564.)
      And in this case, these fundamentals of appellate review mandate that
we affirm the denial of costs of proof. Even assuming, as Figg contends, that
he conclusively proved his injuries at trial and that Mann’s equivocal

responses amounted to a legal failure to admit,4 a review of the record shows
at least one clear reason that the trial court might have found a statutory
exception to an otherwise mandatory award of costs to Figg—the “good cause”
exception.


4      Figg argues we should reach this issue to settle an undecided question
of statutory interpretation. We decline the invitation because our resolution
does not require it. (See, e.g., Agarwal v. Johnson (1979) 25 Cal.3d 932, 951
[electing not to reach an issue when the case resolved on narrower grounds].)
                                       8
      Putting aside the strength of Figg’s case that he had ongoing injuries
from the car crash, the court could have considered that in the contentious
legal sparring that led up to the trial, Figg consistently rebuffed Mann’s
attempts to conduct the medical examinations that would have reasonably
enabled him to admit or deny the RFAs in question. And while Mann’s first
lawyer bears some responsibility, every subsequent effort by the second
defense team to rectify earlier mistakes was rejected by Figg’s attorneys.
By our count, Figg opposed Mann’s attempts to obtain an expert examination
and to later remedy that deficiency in his defense no less than seven times.
The trial court could have rationally concluded that these efforts were
reasonable, and that the possibility the court might grant relief justified the
claimed inability to admit or deny. Indeed, an inference supporting this
analysis can be drawn from the fact that Figg was apparently sanctioned for
bringing a motion to compel more robust responses to the RFAs. Given the
possibility that the trial court viewed the litigation history between the
parties in this light, it would not have been an abuse of discretion to find that
no costs of proof were merited.
      Because the court could “easily” have come to this conclusion, and
because we indulge all inferences in support of the judgment, we conclude
there was no abuse of discretion. (Laabs, supra, 163 Cal.App.4th at p. 1277.)




                                        9
                              DISPOSITION
     The order is affirmed. Mann is entitled to his costs on appeal.



                                                                       DATO, J.

WE CONCUR:



HALLER, Acting P. J.



O’ROURKE, J.




                                     10